CARROLL, Judge
(dissenting).
I respectfully dissent and would reverse the order dismissing the complaint. Where one party to such a contract, by its requirements or by circumstances which are known or should be known to the other party, spends stuns in order to undertake performance, there is implied in law an agreement not to exercise a provision of the contract for its termination at will until there shall have elapsed a reasonable period to recoup such initial outlay, or, if the right to terminate is insisted upon, under circumstances such as those alleged here to be premature and inequitable, the law implies an obligation to pay damages for reasonably incurred preliminary expenses. See Gibbs v. Bardahl Oil Co., Mo.1960, 331 S.W.2d 614; Philadalphia Storage Battery Co. v. Mutual Tire Stores, 161 S.C. 487, 159 S.E. 825; 6 Corbin on Contracts, § 1266, pp. 57-58.